SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the decision of said District Court be and it hereby is AFFIRMED.
Petitioner-Appellant Justin Feldman appeals from the district court’s June 14, 2000 judgment memorandum and order dismissing Feldman’s petition for a writ of habeas corpus.
In his petition, Feldman argues that, at the close of his state court trial at which he was convicted of manslaughter and Criminal Possession of a Weapon, the prosecutor’s summation contained various improprieties that had the effect of unfairly prejudicing Feldman. Specifically, Feldman argues that he was unfairly prejudiced when the prosecutor improperly used the term “we know,” contended incorrectly that the defense bore the burden of proof, incorrectly stated that particular events were uncontroverted, improperly questioned defense counsel’s decisions not to cross-examine certain state witnesses, improperly contended that certain witnesses had not been impeached by the defense, incorrectly stated that a certain witness did not know Feldman, and indirectly commented on Feldman’s decision not to testify. The record indicates that with respect to each of these comments, the trial court either sustained objections to them, issued curative instructions to the jury, or both.
We affirm for substantially the same reasons as set forth in the district court’s memorandum and order. See Feldman v. McGinnis, No. 00-1941, slip op. at 1-3 (E.D.N.Y. June 14, 2000).
For the reasons set forth above, the judgment of the district court is AFFIRMED.